ACCEPTED
                                                                                                 03-14-00790-CR
                                                                                                         4952611
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            4/20/2015 1:30:44 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                                GEORGE E. McCREA
                         District Attorney – 119th Judicial District
                                     124 W. Beauregard
                                  San Angelo, Texas 76903                      FILED IN
325/659-6583
                                                                       3rd COURT     OF APPEALS
                                                                            325/655-6116
325/658-6831 (Fax)                                                         AUSTIN, TEXAS
                                                                       4/20/2015 1:30:44 PM
                                                                         JEFFREY D. KYLE
                                      April 20, 2015                             Clerk

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Capitol Station
Austin, Texas 78711

Style: George Henry Walker v. The State of Texas—Case # 03-14-00789-CR,
Trial Court # B-13-0883-SB; Case # 03-14-00790-CR, Trial Court # B-14-0650-
SA; Case # 03-14-00791-CR, Trial Court # B-14-0994-SB, 119th District Court

Dear Mr. Kyle:

        The State believes that the trial court ruled correctly in this case. With
regard to the Anders brief filed by Appellant, the State hereby notifies the Court
that it will not respond on the merits to the points raised and conceded by
Appellant’s brief. Please file this letter response with the papers in the cause and
bring it to the attention of the appropriate members of the Court or its staff.

                                              Sincerely,




                                              ____________________________
                                              J. Bryan Clayton
                                              Asst. District Attorney
                                              119th Judicial District
                                              124 W Beauregard, Ste. B
                                              San Angelo, TX 76903
                                              (325) 659-6583
                                              (325) 658-6831 FAX
                                              State Bar No. 04338625

cc:       Erica Copeland
          P. O. Box 399
          Cedar Park, TX 78613
          ecopeland63@yahoo.com via https://efile.txcourts.gov/